In a wrongful death action, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Lama, J.), dated May 25, 1990, which granted the motion of the defendant Memorial Hospital of Greene County and the cross motion of the defendants Paul Snapper and Charles White pursuant to CPLR 510 (3) for a change of venue from Suffolk to Greene County.
Ordered that the order is affirmed, without costs or disbursements.
While we agree with the plaintiff and the Supreme Court that the motion and cross motion to change venue should have been made more promptly, we do not find them to be untimely as a matter of law so as to preclude the Supreme Court from exercising its discretion under CPLR 510 (3). Furthermore, under the facts of this case, including the extremely strong ties of the action to Greene County and the absence of virtually any connection to Suffolk County, we cannot conclude that the Supreme Court erred in granting the motion and cross motion (see, Creed v United Hosp., 158 AD2d 654; Thomas v Small, 121 AD2d 622). Sullivan, J. P., Balletta, Lawrence and Santucci, JJ., concur.